DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weide et al. (EP 3 647 398 A1) in view of Piorkowski et al. (US 2019/0233768 A1).
Regarding claims 1, 4-5 and 8,  Weide teaches a method for formulation or making (0009) of a liquid laundry detergent contained in a pouch (a unit dose) made of a water-soluble film; [page. 3], comprising detergent surfactants in total amounts of about 0.3-70 w%; [page.3: 33-58], water in amount of 5-15 w%; [page.3: 11], polyethylene glycol (MW= 2000-8000 D: page 27); [page.4: 25-27, 181-182],  iminodisuccinic acid (IDS) which is included in the builder system as a co-builder; [100], and ethanol; [16, 34, 230-231], and glycerin (glycerol); [page 3: 5, page 4: 26, page 31: 23].  Weide teaches presence of alkoxylated polyamine; [179].
Regarding claim 1,  Weide does not teach the exact polyethylene glycol molecular weight.  However, the analogous art of Piorkowski teaches the polyethylene glycol (PEG-400) which is identical to that of applicant’s (instant Pg.Pub.: 71, 154) claimed PEG with molecular weight od 200-1000 D; [11, 40].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add (or substitute) the PEG 400 of Piorkowski to Weide’s with the motivation of providing a nonaqueous residual solvent which results in formulation with a more stable (i.e. viscosity….etc.) unit dose encapsulated liquid detergent as taught by Piorkowski; [7].  It should be noted that the very claimed method of rheology control is obviously achieved by presence the very same components that make up the claimed composition.
Regarding claim 1,  the transitional phrase “consisting essentially of” occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising’ format.” PPG Industries v.Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir.1998). See also Atlas Powder v. E.I. duPont de Nemours  & Co., 750 F.2d 1569,224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7USPQ2d 1097 (Fed. Cir. 1988). [MPEP 2111.03 R3].  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
Regarding claim 2,  Weide does not teach the instantly claimed viscosity property. The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and  that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. viscosity of a mixture of two parts composition to 1 part water and rheology control), would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
Regarding claims 3 and 6,  Wiede teaches the amounts of each surfactant type as plant-based surfactant (i.e. natural soaps) in amount of 0.1-5 w%, anionic surfactant (alkylbenzene sulfonate; 66-67, 78) in amount of 0.1-40 w%, nonionic surfactant in amount of 0.1-25 w%, amphoteric surfactant in amount of 0.1-15; [page 3: 23-58], and fatty alcohol ethoxylate; [81].  Noting that the above detersive surfactants would naturally have a synergistic effect in presence of other components of rheology modification system and the instantly claimed amount of 1 to 10 w% would automatically be provided from the existing amounts of total surfactant system and thus is rendered obvious. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weide et al. (EP 3 647 398 A1) Piorkowski et al. (US 2019/0233768 A1), as applied to claim 1, and further in view of Groth et al. (US 5,977,053).
Regarding claim 7,  Wiede does not teach the amount of (IDS) since this iminodisuccinate acid is a part of co-builder and it would, obviously, be in much lesser amounts.  However, the analogous art of Groth teaches the IDS as a preferred builder (Non-Phosphate builders) which is used in exemplary amounts of 0.01-20 wt%; [1: 35-38].  It would have obvious to deduce the fact that the IDS’s amount as a co-builder would approach more toward the 0.01 w% a taught by Groth above.

Claim 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weide et al. (EP 3 647 398 A1) in view of Piorkowski et al. (US 2019/0233768 A1).
Regarding claims 9-10, 14 and 16-20,  Weide teaches formulation of (0009) a of a liquid laundry detergent contained in a pouch (a unit dose) made of a water-soluble film; [page. 3], comprising detergent surfactants in total amounts of about 0.3-70 w%; [page.3: 33-58], and water in amount of 5-15 w%; [page.3: 11], polyethylene glycol (MW= 2000-8000 D: page 27); [page.4: 25-27, 181-182],  iminodisuccinic acid (IDS) which is included in the builder system as a co-builder; [100], and ethanol in amount of 3 w%; [16, 34, 230-231], and glycerin (glycerol) in the amount of 0.1-10 w%; [page 3: 5, page 4: 26, page 31: 23].  Weide teaches presence of alkoxylated polyamine; [179].
Regarding claims 9, 13 and 18-19,  Weide does not teach the exact polyethylene glycol molecular weight.  However, the analogous art of Piorkowski teaches the polyethylene glycol (PEG-400) which is identical to that of applicant’s (instant Pg.Pub.: 71, 154) claimed PEG with molecular weight of 200-1000 D; [11, 40], in the amount of greated than 5 w%; [claim 13]..  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add (or substitute) the PEG 400 of Piorkowski to Weide’s  with the motivation of providing a nonaqueous residual solvent which results in formulation with a more stable (i.e. viscosity….etc.) unit dose encapsulated liquid detergent as taught by Piorkowski; [7].  
Regarding claim 9,  Weide does not teach the instantly claimed viscosity property. The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and  that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. viscosity of a mixture of two parts composition to 1 part water and rheology control), would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
Regarding claims 11-12 and 19,  Wiede teaches the amounts of each surfactant type as plant-based surfactant (i.e. natural soaps) in amount of 0.1-5 w%, anionic surfactant (alkylbenzene sulfonate; 66-67, 78) in amount of 0.1-40 w%, nonionic surfactant in amount of 0.1-25 w%, amphoteric surfactant in amount of 0.1-15; [page 3: 23-58], and fatty alcohol ethoxylate; [81].  Noting that the above detersive surfactants would naturally have a synergistic effect in presence of other components of rheology modification system and the instantly claimed amount of 1 to 10 w% would automatically be provided from the existing amounts of total surfactant system and thus is rendered obvious. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weide et al. (EP 3 647 398 A1) Piorkowski et al. (US 2019/0233768 A1), as applied to claim 9, and further in view of Groth et al. (US 5,977,053).
Regarding claim 15,  Wiede does not teach the amount of (IDS) since this iminodisuccinate acid is a part of co-builder and it would, obviously, be in much lesser amounts.  However, the analogous art of Groth teaches the IDS as a preferred builder (Non-Phosphate builders) which is used in exemplary amounts of 0.01-20 wt%; [1: 35-38].  It would have obvious to deduce the fact that the IDS’s amount as a co-builder would approach more toward the 0.01 w% as taught by Groth above.

                                     Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/05/22

/LIAM J HEINCER/Primary Examiner, Art Unit 1767